Case 1:12-cv-10576-DJC Document 384-5 Filed 07/06/21 Page 1 of 4




            EXHIBIT 5
       Case 1:12-cv-10576-DJC Document 384-5 Filed 07/06/21 Page 2 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

WORLDS, INC.,

               Plaintiff,
                                                        Civil Action No. 1:12-CV-10576-DJC
        v.

ACTIVISION BLIZZARD, INC., BLIZZARD                     JURY TRIAL DEMANDED
ENTERTAINMENT, INC., and ACTIVISION
PUBLISHING, INC.,

               Defendants.


              PLAINTIFF’S NOTICE OF DEPOSITION OF MIKE ELLIOT

       PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(1) of the Federal Rules of Civil

Procedure, Plaintiff Worlds, Inc. (“Worlds”) will take the deposition of Mike Elliot by oral

examination using video tape, audio tape, or other stenographic means, or a combination of those

means. The deposition will commence on November 18, 2020 at Davidson Berquist Jackson &

Gowdey, LLP, 8300 Greensboro Dr., Suite 500, McLean, VA 22102, or at such date, time, and

place as otherwise agreed to by counsel. The deposition will continue from day to day beginning

at 9:00 a.m. until completed, with such adjournments as to time and place as may be necessary.

The deposition will be before a Notary Public or other officer, authorized by law to administer

oaths, and may be videotaped. The deposition will be taken for the purposes of discovery, for

use at trial in this matter, and for any other purpose permitted under the Federal Rules of Civil

Procedure and the Local Rules of this Court.

       Counsel for defendants are invited to attend and cross examine.


 DATED: October 30, 2020                       Respectfully submitted,

                                               Worlds, Inc.


                                                  1
Case 1:12-cv-10576-DJC Document 384-5 Filed 07/06/21 Page 3 of 4




                              By its Attorneys:

                              By: /s/ Alan A. Wright
                              Max L. Tribble (pro hac vice)
                              mtribble@susmangodfrey.com
                              Chanler Langham (pro hac vice)
                              clangham@susmangodfrey.com
                              Ryan Caughey (pro hac vice)
                              rcaughey@susmangodfrey.com
                              SUSMAN GODFREY L.L.P.
                              1000 Louisiana Street, Suite 5100
                              Houston, Texas 77002
                              T: (713) 651-9366
                              F: (713) 654-6666

                              Wayne M. Helge (pro hac vice)
                              whelge@dbjg.com
                              Aldo Noto (pro hac vice)
                              anoto@dbjg.com
                              Alan A. Wright (pro hac vice)
                              awright@dbjg.com
                              Gregory A. Krauss (pro hac vice)
                              GKrauss@dbjg.com
                              James T. Wilson (pro hac vice)
                              jwilson@dbjg.com
                              DAVIDSON BERQUIST JACKSON &
                              GOWDEY, LLP
                              8300 Greensboro Drive, Suite 500
                              McLean, VA 22102
                              T: (571) 765-7700

                              Joel R. Leeman
                              jleeman@sunsteinlaw.com
                              BBO # 292070
                              SUNSTEIN KANN MURPHY & TIMBERS
                              125 Summer Street
                              Boston, MA 02110-1618
                              T: (617) 443-9292
                              F: (617) 443-0004

                              ATTORNEYS FOR PLAINTIFF WORLDS,
                              INC.




                                2
      Case 1:12-cv-10576-DJC Document 384-5 Filed 07/06/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon Defendants’

counsel of record by email on October 30, 2020.



                                                      /s/ Alan A. Wright
                                                      Alan A. Wright




                                                  3
